DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
I.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
II.	Claims 3, 4, and 6 are objected to as being dependent upon a base claim rejected by prior art, but may be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 3 contains allowable subject matter because Ladha, Cobb, and Dillard do not teach accessing at least one previous assessment related to the construction site; comparing the at least one previous assessment with the generated at least one assessment to determine a magnitude of change; comparing the magnitude of change with a selected threshold; in response a determination that the magnitude of change is above the selected threshold, providing a notification to a user; and in response a determination that the magnitude of change is below the selected threshold, forgoing providing the notification to the user.
Claim 4 contains allowable subject matter because Ladha, Cobb, and Dillard do not teach
wherein the image data comprises at least a first image corresponding to a first point in time and a second image corresponding to a second point in time, the elapsed time between the first point in time and the second point in time is at least one day, and the generated at least one assessment is based on a comparison of the first image and the second image.
Claim 6 contains allowable subject matter because Ladha, Cobb, and Dillard do not teach wherein the image data comprises one or more indoor images of the construction site, the at least 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
III.	Claims 1, 4, 6, 9-12, and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 5, 10-13, 18, and 20 of U.S. Patent No. 10,460,173.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the 10,460,173 patent teach similar limitations on generating assessments based on construction site images.
For example:
Regarding claim 1 the 10,460,173 patent teaches a non-transitory computer readable medium storing data and computer implementable instructions for carrying out a method for generating assessments based on construction site images (see the 10,460,173 patent, claim 20, col. 68, lines 62-65), the method comprising: obtaining image data captured from a construction site using at least one image sensor; obtaining at least one electronic record associated with the construction site; analyzing the image data and the at least one electronic record to identify at least one discrepancy between the at least one electronic record and the construction site (see the 10,460,173 patent, claim 20, col. 68, lines 65-67 and col. 69, lines 1-5); and using the identified at least one discrepancy to generate at least one assessment related to the construction site (see the 10,460,173 patent, claim 20, col. 69, lines 10-15, providing information to a user based on the identified discrepancy reads on using the identified at least one discrepancy to generate at least one assessment related to the construction site).
Claim 4 is rejected for double patenting as well by claim 13 of the 10,460,173 patent.

Claim 9 is rejected for double patenting as well by claim 4 of the 10,460,173 patent.
Claim 10 is rejected for double patenting as well by claim 5 of the 10,460,173 patent.
Claim 11 is rejected for double patenting as well by claim 11 of the 10,460,173 patent.
Claim 12 is rejected for double patenting as well by claim 12 of the 10,460,173 patent.
Claim 19 is rejected for double patenting as well by claim 18 of the 10,460,173 patent.
Claim 20 is rejected for double patenting as well by claim 1 of the 10,460,173 patent.

IV.	Claims 1 and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 19-20 of U.S. Patent No. 10,963,976.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the 10,963,976 patent teach similar limitations on generating assessments based on construction site images.
For example:
Regarding claim 1 the 10,963,976 patent teaches a non-transitory computer readable medium storing data and computer implementable instructions for carrying out a method for generating assessments based on construction site images (see the 10,963,976 patent, claim 20, col. 70, lines 9-12), the method comprising: obtaining image data captured from a construction site using at least one image sensor; obtaining at least one electronic record associated with the construction site; analyzing the image data and the at least one electronic record to identify at least one discrepancy (error) between the at least one electronic record and the construction site (see the 10,963,976 patent, claim 20, col. 70, lines 13-26, analyzing the image data to determine based on the plan from the electronic record that a construction error was made including a discrepancy reads on analyzing the image data and the at least one electronic record to identify at least one discrepancy); and using the identified at least one presenting information based on the discrepancy reads on using the identified at least one discrepancy to generate at least one assessment related to the construction site).
Claim 19 is rejected for double patenting as well by claim 19 of the 10,963,976 patent.
Claim 20 is rejected for double patenting as well by claim 1 of the 10,963,976 patent.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


V.	Claim 18 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.
Claim 18 recites “a valuation associated with at least part of a constructed building built in the construction site after a completion of construction in the construction site” in lines 2-3.  It is unclear how the phrase “after a completion of construction in the construction site” relates “part of a constructed building built in the construction site” because the term “completion” indicates that construction at the site has ended.  The limitation renders the claim indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.
For purposes of examination the claimed “a valuation associated with at least part of a constructed building built in the construction site after a completion of construction in the construction site” will be interpreted as “a valuation associated with at least part of a constructed building built in the construction site”.
The following art rejection is based on the best possible interpretation of the claim language in light of the above rejection under 35 U.S.C. 112(b).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


VI.	Claims 1-2, 5, 7-12, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ladha et al. (US 2018/0012125 A1).
Regarding claim 1 Ladha teaches a non-transitory computer readable medium (see paragraph [0082]) storing data and computer implementable instructions for carrying out a method (see paragraph [0082]) for generating assessments based on construction site images (see paragraphs [0026] & [0045] and Fig. 1, sensor data obtained based on sensor scans of the building and using imaging system 120 (120, Fig. 1) reads on generating assessments based on construction site images), the method comprising: obtaining image data captured from a construction site using at least one image sensor (see paragraphs [0026] & [0045] and Fig. 1, sensor data obtained based on sensor scans of the building and using imaging system 120 (120, Fig. 1) reads on obtaining image data captured from a construction site using at least one image sensor); obtaining at least one electronic record associated with the construction site (see paragraph [0027], 3D representation of the building design plans (3D design view) based on the building design data reads on obtaining at least one electronic record associated with the construction site); analyzing the image data and the at least one electronic record to identify at least one The system analyzes the 3D design view and the 3D progress view obtained from the collected sensor data to identify and detect discrepancies between components of the two views and this reads on analyzing the image data and the at least one electronic record to identify at least one discrepancy between the at least one electronic record and the construction site); and using the identified at least one discrepancy to generate at least one assessment related to the construction site (see paragraph [0027], The computer system determines that the installation discrepancy is above a predetermined threshold and that the discrepancy is a reportable error, and sends a notification of the error to project managers.  This reads on using the identified at least one discrepancy to generate at least one assessment related to the construction site).
Regarding claim 2 Ladha teaches wherein the at least one electronic record comprises a project schedule associated with the construction site (see claim 4, receiving data that represents a schedule for construction of the building reads on wherein the at least one electronic record comprises a project schedule associated with the construction site), and the method further comprises: analyzing the image data and the project schedule to identify a delay with respect to a planned schedule (see paragraph [0027] and claim 4, The sensor data and design data is analyzed to detect discrepancies.  The discrepancy can indicate that a building object such as a pipe needs to be relocated causing the schedule for construction to be delayed.  This reads on the method further comprises: analyzing the image data and the project schedule to identify a delay with respect to a planned schedule); and in response to the identified delay with respect to the planned schedule, updating a requirement (schedule change for building construction) related to the construction site (see claim 4, determining that causing the pipe to be located in a correct location will cause the building schedule to be delayed; and sending a message that indicates that the construction of the building will be delayed reads on in response to the identified delay with respect to the planned schedule, updating a requirement related to the construction site).
The system analyzes the building design data and the sensor data showing building progress to detect discrepancies, for example, a building wall that is installed at an incorrect location.  The system sends a notification of the error in the location of the wall.  This reads on analyzing the image data to detect at least one object in the construction site; analyzing the image data to identify at least one property of the at least one object; and basing the generated at least one assessment on the at least one property).
Regarding claim 7 Ladha teaches wherein the at least one electronic record comprises a construction plan associated with the construction site, and the method further comprises using the construction plan to generate the at least one assessment related to the construction site (see paragraph [0026], The computer system creates a 3D design view based on the building design data captured, the 3D design view is analyzed along with the sensor data to detect discrepancies.  This reads on the at least one electronic record comprises a construction plan associated with the construction site, and the method further comprises using the construction plan to generate the at least one assessment related to the construction site).
Regarding claim 8 Ladha teaches wherein the at least one electronic record comprises a project schedule associated with the construction site (see claim 4, receiving data that represents a schedule for construction of the building reads on wherein the at least one electronic record comprises a project schedule associated with the construction site), and the method further comprises using the project schedule to generate the at least one assessment related to the construction site (see claim 4, determining, based on the received building object data, that correcting an error in pipe placement would cause the schedule for the construction of the building to be delayed reads on using the project schedule to generate the at least one assessment related to the construction site).
Regarding claim 9 Ladha teaches wherein the at least one electronic record comprises a financial record associated with the construction site (see paragraphs [0067] – [0068], reference cost or budget reads on wherein the at least one electronic record comprises a financial record associated with the construction site) wherein the at least one electronic record comprises a financial record associated with the construction site (see paragraphs [0067] – [0068], reference cost or budget reads on wherein the at least one electronic record comprises a financial record associated with the construction site), and the method further comprises using the financial record to generate the at least one assessment related to the construction site (see paragraph [0030], the system determines the approximate schedule and cost impact of addressing the discrepancy and this reads on using the financial record to generate the at least one assessment related to the construction site).
Regarding claim 10 Ladha teaches wherein the at least one electronic record comprises a progress record associated with the construction site, and the method further comprises using the progress record to generate the at least one assessment related to the construction site (see paragraph [0027], The computer system downloads the sensor data from the cloud storage and creates a 3D representation of the current state of the building, referred to herein as a 3D progress view.  The 3D progress view is analyzed along with the 3D design view to detect discrepancies and this reads on teaches wherein the at least one electronic record comprises a progress record associated with the construction site, and the method further comprises using the progress record to generate the at least one assessment related to the construction site).
Regarding claim 11 Ladha teaches using a position associated with at least part of the image data to generate the at least one assessment (see paragraph [0061], the system identifies a wall(s) at a 
Regarding claim 12 Ladha teaches using a time associated with at least part of the image data to generate the at least one assessment (see paragraph [0027] and claim 4, The system detects an installation discrepancy, for example, a pipe located in the wrong location.  The system determines that correcting the pipe location will cause a scheduling delay.  This indicates that a time associated with the image sensor data including the pipe in the incorrect location is considered because a determination is made on how correcting the location will affect the construction schedule.  This reads on using a time associated with at least part of the image data to generate the at least one assessment).
Regarding claim 19 Ladha teaches a system for generating assessments based on construction site images (see paragraphs [0026] & [0045] and Fig. 1, sensor data obtained based on sensor scans of the building and using imaging system 120 (120, Fig. 1) reads on generating assessments based on construction site images), the system comprising: obtaining image data captured from a construction site using at least one image sensor (see paragraphs [0026] & [0045] and Fig. 1, sensor data obtained based on sensor scans of the building and using imaging system 120 (120, Fig. 1) reads on obtaining image data captured from a construction site using at least one image sensor); obtaining at least one electronic record associated with the construction site (see paragraph [0027], 3D representation of the building design plans (3D design view) based on the building design data reads on obtaining at least one electronic record associated with the construction site); analyzing the image data and the at least one electronic record to identify at least one discrepancy between the at least one electronic record and the construction site (see paragraph [0027], The system analyzes the 3D design view and the 3D progress view obtained from the collected sensor data to identify and detect discrepancies between components of the two views and this reads on analyzing the image data and the at least one electronic record to identify at least one discrepancy between the at least one electronic record and the construction site); The computer system determines that the installation discrepancy is above a predetermined threshold and that the discrepancy is a reportable error, and sends a notification of the error to project managers.  This reads on using the identified at least one discrepancy to generate at least one assessment related to the construction site).
Regarding claim 20 Ladha teaches a method for generating assessments based on construction site images (see paragraphs [0026] & [0045] and Fig. 1, sensor data obtained based on sensor scans of the building and using imaging system 120 (120, Fig. 1) reads on generating assessments based on construction site images), the method comprising: obtaining image data captured from a construction site using at least one image sensor (see paragraphs [0026] & [0045] and Fig. 1, sensor data obtained based on sensor scans of the building and using imaging system 120 (120, Fig. 1) reads on obtaining image data captured from a construction site using at least one image sensor); obtaining at least one electronic record associated with the construction site (see paragraph [0027], 3D representation of the building design plans (3D design view) based on the building design data reads on obtaining at least one electronic record associated with the construction site); analyzing the image data and the at least one electronic record to identify at least one discrepancy between the at least one electronic record and the construction site (see paragraph [0027], The system analyzes the 3D design view and the 3D progress view obtained from the collected sensor data to identify and detect discrepancies between components of the two views and this reads on analyzing the image data and the at least one electronic record to identify at least one discrepancy between the at least one electronic record and the construction site); and using the identified at least one discrepancy to generate at least one assessment related to the construction site (see paragraph [0027], The computer system determines that the installation discrepancy is above a predetermined threshold and that the discrepancy is a reportable error, and sends a notification of the error to project managers.  This reads on using the identified at least one discrepancy to generate at least one assessment related to the construction site).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
VII.	Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ladha et al. (US 2018/0012125 A1) in view of Cobb et al. (US 2010/0094748 A1).
Regarding claim 13 Ladha teaches the non-transitory computer readable medium of claim 1 except for wherein the generated at least one assessment comprises a risk assessment related to a loan associated with the construction site.
Cobb teaches a risk assessment related to a loan associated with the construction site (see paragraph [0011], system to identify, analyze, manage, and control a construction lender’s risk associated with the construction loan reads on a risk assessment related to a loan associated with the construction site).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the generated assessment in Ladha adapt to include a risk assessment related to a loan associated with the construction site because Ladha indicates comparing estimated cost to reference cost when assessing building progress (see Ladha, paragraph [0067]) and a construction loan relates to the costs that Ladha is concerned with.  The risk assessment would allow for improved managing of construction projects by construction lenders (see Cobb, paragraph [0014]).
Regarding claim 14 Ladha teaches the non-transitory computer readable medium of claim 1 including analyzing the image data (see Ladha, paragraph [0027]) except for using the analyzed image data to update at least one parameter of a loan associated with the construction site.
Cobb teaches updating at least one parameter of a loan associated with the construction site (see paragraph [0011], providing an adjustable risk mitigation system adaptable for changes as it relates to specific construction loan and project indicates that loan risk can be updated and reads on updating at least one parameter of a loan associated with the construction site).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the analyzed image data in Ladha adapt to include using the analyzed image data to update at least one parameter of a loan associated with the construction site because Ladha indicates using the analyzed image data to compare estimated cost to reference cost when assessing building progress (see Ladha, paragraph [0067]) and a construction loan relates to the costs that Ladha is concerned with.  The risk assessment would allow for improved managing of construction projects by construction lenders (see Cobb, paragraph [0014]).

VIII.	Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ladha et al. (US 2018/0012125 A1) in view of Dillard (US 2007/0250350 A1).
Regarding claim 15 Ladha teaches the non-transitory computer readable medium of claim 1 except for wherein the generated at least one assessment comprises a risk assessment related to an insurance policy associated with the construction site.
Dillard teaches a risk assessment related to an insurance policy associated with the construction site (see abstract and claim 1, production scheduler that tracks construction of a projects related to a building subject to insurance coverage through a collateral risk policy reads on a risk assessment related to an insurance policy associated with the construction site).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the generated assessment in Ladha adapt to include a risk assessment related to an insurance policy associated with the construction site because Ladha indicates comparing estimated cost to reference cost when assessing building progress (see Ladha, paragraph [0067]) and an insurance policy associated with the construction site relates to the costs that Ladha is concerned with.  
Regarding claim 16 Ladha teaches the non-transitory computer readable medium of claim 1 including analyzing the image data (see Ladha, paragraph [0027]) except for using the analyzed image data to update at least one parameter of an insurance policy associated with the construction site.
Dillard teaches updating at least one parameter of an insurance policy associated with the construction site (see abstract and claim 1, The production scheduler tracks construction of a projects related to a building subject to insurance coverage through a collateral risk policy.  A premium rate factor is applied to building values tracked by the production scheduler during a predetermined period to determine a premium for the period.  This indicates that a parameter for the insurance policy associated with the construction site is updated and reads on updating at least one parameter of an insurance policy associated with the construction site)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the analyzed image data in Ladha adapt to include using the analyzed image data to update at least one parameter of an insurance policy associated with the construction site because Ladha indicates using the analyzed image data to compare estimated cost to reference cost when assessing building progress (see Ladha, paragraph [0067]) and an insurance policy associated with the construction site relates to the costs that Ladha is concerned with.  The risk assessment would allow for improved managing of construction projects by construction lenders (see Dillard, claim 1).
Regarding claim 17 Ladha teaches the non-transitory computer readable medium of claim 1 except for wherein the generated at least one assessment comprises a valuation associated with the construction site.
Dillard teaches an assessment comprising a valuation associated with the construction site (see paragraph [0025]), building value reads on a valuation associated with the construction site).

Regarding claim 18 (see 112 (b) rejection above) Dillard teaches a valuation associated with at least part of a constructed building built in the construction site (see paragraph [0025], the production scheduler tracks construction of projects for the builder, including the building start date, location and building value for each project and this reads on a valuation associated with at least part of a constructed building built in the construction site).

Conclusion
IX.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON J MILLER whose telephone number is (571)272-7869. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON J MILLER/Primary Examiner, Art Unit 2647                                                                                                                                                                                                        
March 11, 2022